Opinion by
Watkins, P. J.,
This is an appeal from the order of the Court of Common Pleas of Philadelphia directing the appellant-father, Stanley Schlesinger, to pay Fifteen Dollars ($15.00) weekly toward the support of his twenty-two (22) year old daughter’s college expenses. The order was made after a petition for vacating a support order was brought by the appellant-father on the ground that his daughter was now an adult, 22 years of age, and his obligation to support no longer existed. The original order was brought under The Pennsylvania Civil Procedural Support Law, 1953, July 13, P. L. 431, §1, 62 P.S. §2043.31.
*286Support, of course, implies need and dependency and there is in this case a Ten Thousand ($10,000.00) Dollar Trust Fund of which the daughter is the beneficiary. In the lower court’s opinion it was stated: “The Court is aware that the Trust Fund, whether belonging to the mother for administration purposes or now an outright possession of the minor, is an asset that can reasonably be utilized to defray college expense.”
This Trust Fund may remove this adult daughter from need and dependency. An adult son who had the benefit of a Four Thousand ($4,000.00) Dollar Trust Fund had his support vacated. We should know more about this trust fund, how it was created, how it is administered and its benefits to the daughter.
This case is remanded to the court below for further hearing concerning the Ten Thousand ($10,000.00) Dollar Trust Fund.